Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-1999

Conte Bros Auto Inc v. Quaker State Slick
Precedential or Non-Precedential:

Docket 98-5136




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Conte Bros Auto Inc v. Quaker State Slick" (1999). 1999 Decisions. Paper 1.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/1


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                              No. 98-5136
           In Re: Conte Bros Auto Inc vs. Quaker State Slick


    The following modifications have been made to the Court's
opinion issued on December 30, 1998 in the above-entitled appeal
and will appear as part of the final version of the opinion:


     (1)          On page 4, 12th line from the top of the page: please
                  insert the word "the" after "is." The complete sentence
                  should read: The harm the Appellants allege they suffered
                  is the loss of sales of products they sell, such as
regular
                  motor oil, that compete with Slick 50.

     (2)          On page 5, 21st line of text: please insert a hard return
                  after the comma following the words, "commercial
                  activities". 22nd through 24th lines of text: please
                  unindent these lines of text so that they are indented the
                  same amount as subparagraph (1).

     (3)          On page 20, 34th line of text: please delete 1998 and
                  replace it with "4th ed. 1996." (See page 18 for example
                  of proper citation to McCarthy).

     (4)          On page 21, 18th line of text: please make the same
                  changes as indicated above in (3).

     (5)          On page 25, 31st line of text: please insert "(4th ed.
                  1996)" after 27-12. (See page 18 for example of proper
                  citation to McCarthy).




                                           /s/ P. Douglas Sisk,
                                                     Clerk

January 6, 1999